PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 25, 1969 and filed April 2, 1969.
We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
*731Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is, therefore, denied.
Attorneys’ fees are granted the respondent, Romano, in the amount of $250.00.
ERVIN, C. J., and ROBERTS, CARLTON, ADKINS and BOYD, JJ., concur.